Citation Nr: 1435834	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  05-34 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Board remanded the Veteran's case to obtain a VA examination and an opinion as to the etiology of any gastrointestinal disability.  The Board requested that the examiner provide an opinion as to the etiology of any gastrointestinal disability diagnosed during the pendency of the appeal, even if currently resolved.  The examiner was directed to consider the bleeding gastritis noted as medical history in September 2006 and the gastroesophageal reflux disease (GERD) diagnosed in December 2007 "even if the VA examiner determines that these conditions have resolved."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

A VA medical examination was provided in April 2014.  The examiner responded "no" when asked if the Veteran now has or has ever been diagnosed with an esophageal condition.  The rationale was that the Veteran was a poor historian and "does not remember being diagnosed."  The examiner performed laboratory testing and determined that the examination findings were within normal limits.  The examiner stated that there was no diagnosis of GERD because there was no pathology to render a diagnosis.  The examiner stated that there were no intestinal conditions and no current symptoms of gastritis.  With respect to GERD, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that there was no pathology to render a diagnosis for a gastrointestinal condition and that all previous GI diagnoses were asymptomatic.  Similarly, with respect to gastritis, the examiner provided a negative nexus opinion and stated that there was no pathology to render a diagnosis of gastritis and all previous GI diagnoses were asymptomatic.   

Regrettably, the Board finds that the April 2014 VA examiner's opinion is inadequate and did not comply with the Board's February 2014 remand directive.  See Prejean v. West, 13 Vet. App. 444 (2000); Stegall v. West, 11 Vet. App. 268 (1998).  The Board requested that the VA examiner provide an opinion as to etiology even if the examiner determined that the disability resolved during the pendency of the appeal.  In the rationale provided for the negative nexus opinions, the examiner stated that any prior diagnoses were "asymptomatic" and the Veteran did not currently have GERD or gastritis.  However, review of the December 2007 VA emergency department note reflected that the Veteran reported symptoms of poor appetite, nausea, vomiting, diarrhea, and cough productive of phlegm.  He was assessed with GERD, COPD, and prostatitis at that time and was prescribed Omeprazole, a medication used to treat diseases such as GERD.  The Board finds that the VA examiner's opinion is inadequate.  The examiner did not discuss the etiology of GERD, even if it is not currently present, as requested by the Board's remand.  As a result, the Board must remand for an addendum opinion to the April 2014 VA examination report.  Id.  
 
Accordingly, the case is REMANDED for the following action:

1.  Return the case to the VA examiner who conducted the April 2014 VA examination or another suitably qualified VA examiner, for an addendum opinion.  All electronic records must be made available to the examiner for review.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any gastrointestinal disability diagnosed during the pendency of the appeal, even if currently resolved, is related to the Veteran's active service, to include manifestations of hyperacidity due to anxiety or occasional epigastric pain.  

In rendering the requested opinion, the examiner must note that a pre-existing gastrointestinal disability was not demonstrated on entrance to service.  The examiner should specifically comment on all diagnoses of gastrointestinal disabilities rendered during the pendency of the appeal, including bleeding gastritis noted as medical history in September 2006, and GERD diagnosed in December 2007, even if the VA examiner determines that these conditions have resolved.

A complete rationale for any opinion expressed must be included in the report.

2.  Thereafter, re-adjudicate the claim of entitlement to service connection for a gastrointestinal disability.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity for response before the case is returned to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



